DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-3, 5-10, 12-17, 19-23 are allowed.
REASONS FOR ALLOWANCE
3.	The present invention is directed to broadcast repurposed communications to the participating hosts to execute commands corresponding to the repurposed communications.  
		Ikeda (US 20100027459 A1) discloses to transmit an ARP request message after receiving a PING command. When the MAC address corresponding to an IP address in a PING command is not available in the ARP table, an ARP request message is broadcasted to obtain the MAC address in response to receiving the PING command (Fig. 3-4, 7-8, Par 0069-0081, Par 0105, Par 0111). 
		Gupta (US 20180034722 A1) discloses that a host H1 initiates a PING request to host H2 and when the PING request reaches gateway S2, the gateway broadcasts an ARP request for the host H2. After receiving the ARP request, host H2 sends an ARP response to the gateway and thereafter, the PING command from the host H1 is forwarded to the host H2 (Fig. 3, Par 0029-0032).
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473